Citation Nr: 1621625	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151  for a right knee disorder, to include loose bone fragments and degenerative joint disease, due to VA medical treatment in July 1996.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151  for right lower extremity vascular and skin disease, to include deep vein thrombosis (DVT), due to VA medical treatment in April 2006.

3.  Entitlement to a rating in excess of 70 percent prior to October 23, 2013 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active air service from July 1970 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's right knee degenerative joint disease is at least as likely as not the result of VA treatment in July 1996.

2.  The evidence of record demonstrates that while the Veteran's right lower extremity DVT is at least as likely as not the result of VA treatment in April 2006, it is less likely than not that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA.

3.  Prior to October 23, 2013, the Veteran's PTSD was not shown to cause total occupational and social impairment.



CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for right knee degenerative joint disease due to VA medical treatment in July 1996 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for right lower extremity vascular and skin disease due to VA medical treatment in April 2006 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2015).

3.  Prior to October 23, 2013, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1151 Claims

The Veteran contends that he has a right knee disorder due to VA treatment in July 1996.  He also contends that he has right lower extremity vascular and skin disease due to VA medical treatment in April 2006.  His claims were denied by July 2009 and October 2009 rating decisions.

Where a veteran has an additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

Right Knee Disorder

The evidence shows that the Veteran experienced a fall in July 1996 during psychiatric treatment at a VA medical facility.  He was sitting on a bench when it suddenly collapsed and landed on his right knee.  July 1996 right knee x-rays showed no fracture, but did show a loose body.  He was diagnosed with right knee sprain with loose joint bodies.  After continued complaints of right knee pain, a November 1996 right knee x-rays showed degenerative changes.

The Veteran was afforded a VA examination in October 2013.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The examiner opined that the right knee loose body was less likely as not caused by the July 1996 fall.  The examiner noted that the x-rays showed no fracture despite the loose fragment.  The examiner also noted that an October 1996 radiologist felt that the loose body was unlikely to be related to an acute injury and that the radiologist that read this x-ray would be the best medical specialist to determine the chronicity of the bone fragment.  

However, the examiner also opined that the Veteran's current degenerative joint disease was at least as likely caused by the July 1996 fall.  The examiner noted that there was no evidence of any right knee symptoms prior to the July 1996 fall.  The examiner noted that the Veteran reported a continuity of right knee symptoms that began with the July 1996 fall and that he had to continuously use a knee brace since the July 1996 fall and never before then.

The opinion of the October 2013 VA examiner is given great probative weight as he examined the Veteran's claims file and opined that his current right knee degenerative joint disease was due to a July 1996 fall during psychiatric treatment at a VA medical facility, an unforeseeable event for psychiatric treatment at a VA medical facility.
  
The criteria for compensation under 38 U.S.C.A. § 1151  for a right knee degenerative joint disease due to VA medical treatment have been met and the Veteran's claim is granted.

Right Lower Extremity Vascular and Skin Disease

The evidence shows that the Veteran experienced a fall in April 2006 during psychiatric treatment at a VA medical facility after he was given medications and feinted.  Afterwards, he had right lower extremity swelling and an ultrasound showed DVT.

The Veteran was afforded a VA examination in October 2013.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a physical examination.  The examiner opined that the Veteran's DVT was at least as likely as not caused by the April 2006 fall.  The examiner reported that the Veteran developed right lower extremity DVT within eight weeks of the fall and that injuries to the lower extremities could result in damage to the venous system.  However, the examiner opined it was less likely than not that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medications that caused the April 2006 fall.  

The examiner also opined it was less likely than not that the fall resulting from taking medications provided by VA was an event not reasonably foreseeable.  

The examiner explained that this was based on the fact that the prescription for prazosin was proper, and medical notes indicate that the Veteran had been properly warned of possible dizziness associated with the use of prazosin, which the dosage had been decreased for that reason.  The examiner also reported that the medical note in April 2006 indicated that the Veteran had been advised to discuss any ongoing symptoms of dizziness while on prazosin, which he had not done before the fall.  The examiner also noted that the discharge summary noted that the "foot injury, while unfortunate, appeared to be self-inflicted through undocumentable medication mismanagement, and then appeared to be utilized to gain what he felt to be additional attention to his plight, regardless of the lack of evidence for slight injury."  Finally, the examiner reported that there was no evidence of a skin disorder that was a separate disorder from the DVT.

In this case, a VA examination was and the examiner specifically concluded that the Veteran's right lower extremity DVT was less likely than not that due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medications that caused the April 2006 fall.  This opinion is supported by rationale that was grounded in the medical evidence of record.  Additionally, the examiner's conclusion has not been questioned by any medical professional.  The Board finds this opinion to be highly probative and it is afforded great weight.

While the evidence establishes that the Veteran's DVT was due to VA treatment in April 2006, the evidence shows that the disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  As such, the criteria for an 1151 claim have not been met for right lower extremity vascular and skin disease, and the Veteran's claim is denied.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran was granted service connection for his PTSD by a September 1996 rating decision and initially rated at 50 percent effective November 13, 1995.  He filed his claim for an increased on January 27, 2009.  In a March 2009 rating decision, his PTSD was increased to 70 percent effective January 27, 2009.  

In a December 2013 rating decision, his PTSD was increased to 100 percent effective October 24, 2013.  The Veteran asserts he was entitled to a higher rating prior to October 24, 2013.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran's treatment records show that he consistently was cooperative, logical, and goal directed from February 2009 to October 2013.  In January 2010, he reported that he went to school 12 hours per week and worked 30 hours per week.  While he had inpatient therapy for his PTSD in May 2011, it was only for two weeks.  Beginning with June 2013 examinations, he was also found to be pleasant.

The Veteran was afforded multiple VA examinations for his PTSD.  At a February 2009 VA examination, he reported being single but involved with a female.  He was also employed fulltime.

At a December 2009 VA examination, he reported that he was now married to the same female he reported at the 2009 VA examination.  He reported that he went to church, attended church meetings, and attended alcoholics anonymous meetings.

At an October 2013 VA examination, he reported that he lived with his wife.  He reported that he continued to be active in church, he tried to "help out young people," he attended church on Sundays, he enjoyed contact with his neighbors, and he sometimes went to a halfway house to mentor youth with a friend.

As described, the Veteran clearly experienced psychiatric symptomatology as a result of his PTSD.  However, the record does not establish that his PTSD resulted in total occupational and social impairment prior to October 23, 2013.  As noted, the Veteran married a woman he had dated since at least the February 2009 examination and remained married throughout the appeal.  In addition, he was active in church, enjoyed helping youth, enjoyed talking with his neighbors, and mentioned having at least one friend.  Thus, it cannot be concluded that the Veteran was totally socially impaired.  Therefore, he was not entitled to a rating in excess of 70 percent prior to October 23, 2013

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's PTSD, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's PTSD was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Code allows for a higher rating, the Board fully explained why a higher rating was not warranted.  Moreover, there is simply no allegation that the Veteran's PTSD is unique or unusual in any way.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected PTSD is adequate in this case.  As noted, Vazquez-Claudio directs the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  

As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran was granted TDIU effective March 30, 2010.  The Veteran has not alleged since that he was unemployable on solely on account of his PTSD from January 27, 2009 to March 29, 2010.  Thus, the Board finds that Rice is inapplicable 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, grounded their opinions in the medical literature and evidence of record, and provided the information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Compensation under 38 U.S.C.A. § 1151 for a right knee disorder caused by VA medical treatment in July 1996 is granted.

Compensation under 38 U.S.C.A. § 1151 for right lower extremity vascular and skin disease caused by VA medical treatment in April 2006 is denied.

A rating in excess of 70 percent prior to October 23, 2013, for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


